Case 7:19-cr-01502 Document 99 Filed on 09/17/20 in TXSD Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

MCALLEN DIVISION
UNITED STATES OF AMERICA §
v. 2. . § Criminal No. | [- [SPs
Woroes. & ccs De/ CC) §

 

WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT &
en, ENTRY OF PLEA OF NOT GUILTY
The defendant) (ex CER
hereby acknowledges the following:

(1) The defendant has received a copy of the indictment in this case. The defendant understands the nature
and substance of the charges contained therein, the maximum penalties applicable thereto, and his
constitutional rights, after being advised of all the above by his attorney.

(2) The defendant understands he has the right to appear personally with his attorney before a judge for
artaignment in open court on this accusation. The defendant further understands that, absent the present
waiver, he will be so arraigned in open court.

The defendant, having conferred with his attorney in this regard, hereby waives personal appearance with his attorney at
the arraignment of this case and the reading of the criminal indictment, and, by this instrument tenders his plea of “not

guilty." The defendant understands that once the Court accepts and enters said plea for the defendant, that will conclude
the arraignment in this case for all purposes.

   
 

Lorin the above referenced case, along with his undersigned attorney,

Renuncia a comparecencia personal en la lectura formal de cargos
) presentacién de declaracién de No Culpable

el acusado en el caso arriba enumerado, junto con el suscrito abogado, por medio

 

de la presente reconoce lo siguiente:

(1) Elacusado ha recibido copia de la acusacién formal de su caso, y después de haber sido asesorado por su
abogado, el acusado entiende la naturaleza de los cargos contenidos en la misma, las penas maximas
aplicables, y sus derechos constitucionales.

(2) El acusado entiende que tiene derecho a comparecer en persona acompaiiado por su abogado para la
lectura formal de los cargos presentados en esta acusacion, en audiencia publica ante un juez. Ademas, el
acusado entiende qué en caso de no firmar la presente renuncia a comparecer en persona, tendré que
comparecer a la lectura de cargos en audiencia publica ante el juez.

Después de haber consultado con su abogado todo lo anterior, el acusado por medio de la presente renuncia a
comparecer en persona acompafiado de su abogado para la lectura formal de los cargos de este caso, y por medio de este
instrumento ofrece su declaracién de "no culpable".

El acusado entiende qué yra-vez que c
procedimiento de lectura formal de/argos que

   
   
  

eee y quede asentada en actas dicha declaracién, el

a
cluido p  propésitos legales. .

\ | {\ ec J ’

SYN SSS

na del Acusado Attorney eke corr
Attorney: WLLL Mee

    
 

Date/Fecha

ORDER

APPROVED, by the Court. A plea of "Not Guilty" is entered for the defendant on

 

UNITED STATES MAGISTRATE JUDGE
McAllen, Texas
